Citation Nr: 0634977	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-01 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
plantar callosities of the left foot, currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for a bilateral knee 
condition as secondary to the service-connected plantar 
callosities of the left foot.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition as secondary to the service-connected plantar 
callosities of the left foot.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

In the veteran's VA Form 9, dated in January 2004, he 
requested a videoconference hearing before a Board member.  
The record fails to show that such a hearing was held.  In 
correspondence dated in June 2006, the RO in Louisville, 
Kentucky sent notification to the veteran's last known 
address that it had scheduled a videoconference hearing at 
the RO for July 2006.  The record also shows that after the 
RO had sent the June 2006 correspondence, it learned of 
another address for the veteran.  The RO subsequently resent 
the videoconference notification in July 2006 to the new 
address, but that correspondence was returned as 
undeliverable.  The record shows that the veteran is 
apparently homeless and has had numerous addresses throughout 
the course of this appeal.  The RO has made adequate efforts 
to notify him of the scheduled hearing and his request must 
be construed as withdrawn.  38 C.F.R. § 20.702(d) (2006).    

The Board also notes that the September 2002 rating decision 
shows that the RO apparently decided that new and material 
evidence had been associated with the claims file and 
therefore reopened the previously disallowed claim for 
service connection for a low back condition as secondary to 
the service-connected plantar callosities of the left foot, 
but denied the claim on the merits.  The Board notes that in 
Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme 
in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for 
the Board to consider new and material issues regardless of 
the RO's actions.  The Board may not consider a previously 
and finally disallowed claim unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the secondary service connection 
claim.  The issue has been phrased accordingly.

The issue of entitlement to an increased rating for service-
connected plantar callosities of the left foot is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence does not show that the veteran has a 
bilateral knee condition caused by his service-connected 
plantar callosities.  

3.  By an unappealed decision dated in September 1993, the 
St. Petersburg Florida RO denied the veteran's claim of 
entitlement to service connection for a low back condition as 
secondary to the service-connected plantar callosities of the 
left foot.
 	
4.  Evidence submitted subsequent to the September 1993 
rating decision is cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim for service connection for a low back condition as 
secondary to the service-connected plantar callosities of the 
left foot and does not raise a reasonable possibility of 
substantiating the claim.  		



CONCLUSIONS OF LAW

1.  A bilateral knee disorder is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.159, 3.303 (2006).  

2.  The RO decision of September 1993 is final.  38 U.S.C.A. 
§ 7105(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).

3.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
a low back condition as secondary to the service-connected 
plantar callosities of the left foot.  38 U.S.C.A. §§ 5103, 
5103A, 5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 
3.159 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  
While the VCAA does not serve as a basis to reopen a claim 
(unless new and material is presented), the law does include 
the enhanced duty to notify.  Regarding the duty to assist in 
claims to reopen finally adjudicated claims, VA must provide 
a medical examination or obtain a medical opinion only if new 
and material evidence has been presented.  38 C.F.R. § 
3.159(c)(4)(iii) (2006).  

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in November 2001, the Indianapolis RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2006).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  

The RO requested from the veteran names and addresses of 
persons, agencies, or companies possessing records that would 
help decide his claims, and the approximate time frame 
covered by the records.  The RO then requested any additional 
information or evidence from the veteran that he wanted VA to 
obtain on his behalf.  The RO told the veteran to send the 
necessary evidence as soon as possible.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

The Board recognizes that in neither of the VCAA notices did 
the RO address the requirements necessary to establish 
service connection on a secondary basis.  The Board finds, 
however, that the veteran was subsequently notified and has 
demonstrated an understanding of the requirements.  In 
correspondence dated in October 2001 and April 2003, the 
veteran described the severity of his service-connected left 
foot disability and described how he felt it had caused his 
back and knee conditions.  The Louisville RO sent a 
Supplemental Statement of the Case (SSOC), dated in February 
2006, to the veteran's last known address in Louisville 
Kentucky.  In the SSOC, the RO provided the criteria 
necessary to establish entitlement to service connection on a 
secondary basis.  That correspondence was returned as 
undeliverable and in July 2006, the RO sent it to a new 
address in Largo, Florida, the last known address at that 
time.  The Board finds that the veteran has been notified of 
the appropriate criteria.  

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board finds that the RO has made adequate attempts to 
provide notice of the degree of disability and effective date 
elements of a service connection claim.  In correspondence 
dated in March 2006, the RO sent correspondence to an address 
in Louisville, Kentucky explaining the degree of disability 
and effective date elements as required by Dingess/Hartman.  
The RO subsequently learned of a new mailing address for the 
veteran, in Southfield, Michigan.  In April 2006, the RO 
resent the March 2006 correspondence to that address, but the 
mail was returned because the address was unknown.  The RO 
subsequently learned of another mailing address for the 
veteran, this one in Louisville, Kentucky.  In June 2006, the 
RO sent correspondence explaining the degree of disability 
and effective date elements to the second Louisville, 
Kentucky address.  The RO has not received a response from 
any of the notices not returned as undeliverable and the 
Board finds that the RO made adequate attempts to notify the 
veteran of the requirements of Dingess/Hartman.  No further 
notification is required.

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and treatment 
records from VA Medical Centers (VAMC) that the veteran has 
requested.  The RO also provided the veteran with two VA 
examinations throughout the course of the appeal.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.

II.  Secondary Service Connection for a Bilateral Knee 
Condition

Evidence

The veteran's service medical records are negative for 
treatment, complaints, or diagnoses of an injury to either 
knee.

In a VA examination report from VAMC Indianapolis, Indiana, 
dated in January 2002, Dr. R.A. stated that the veteran had 
intermittent bilateral knee pain that was aggravated by 
running and standing all day.  On examination, Dr. R.A. 
detected patellofemoral pain and positive patellofemoral 
crepitance on range of motion.  There was no knee instability 
or neurovascular abnormalities.  

Dr. R.A.'s assessment was that the veteran had a plantar wart 
on his foot and that there was no relationship between the 
wart, back condition, or knee condition.  

In correspondence dated in April 2003, the veteran stated 
that he had a lot of pain in his left foot and that he could 
not walk without limping.  The veteran stated that he had a 
lot of pain in his knee.

In a radiology report from VAMC Louisville, dated in July 
2004, Dr. T.H. noted that the veteran had mild degenerative 
changes of the bilateral knees.  There was soft tissue 
calcification of the infrapatellar region on the left and 
tibial tuberosity on the right.  

Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

Analysis

The Board first notes that service connection for a left knee 
condition as secondary to service-connected plantar 
callosities of the left foot was previously denied in a 
September 1993 rating decision.  The veteran did not appeal 
that decision and it became final.  38 U.S.C.A. § 7105(b) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  In 
this instance, the veteran is claiming service connection for 
both knees as secondary to a service-connected disability of 
the left foot.  The Board considers this to be a new claim 
separate from the previously denied claim and finds that 
finding that new and material evidence has been submitted is 
not necessary to adjudicate the claim.  

In reviewing all evidence of record, the Board finds that 
service connection for a bilateral knee condition as 
secondary to service-connected plantar callosities of the 
left foot must be denied.  Although the medical evidence 
shows mild degenerative changes in the veteran's knees, there 
is no medical evidence that these changes are due to a 
service-connected disability.  Without medical evidence 
linking a knee disability to the service-connected 
disability, service connection cannot be granted.   
The veteran's allegation that he has a knee disability 
because of his service-connected plantar callosities is based 
on his own opinion.  However, as a lay person, he has no 
professional expertise.  Lay assertions regarding medical 
matters such as diagnosis or etiology of a disability have no 
probative value since lay persons are not competent to offer 
medical opinions.  The law is well established that where a 
claim involves issues of medical fact, such as causation or 
diagnosis, competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

III.  New and Material Evidence to Reopen a Low Back Claim

Legal Criteria

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened.  Id.  The change 
in the law pertains to claims filed on or after August 29, 
2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The veteran's application to reopen his claim for a low back 
condition as secondary to the service-connected plantar 
callosities of the left foot was initiated in October 2001.  
Thus, the new definition of "new and material evidence" 
discussed above is applicable to his claim.  

Procedural History and Evidence

A review of the record shows that the veteran's initial claim 
for service-connected benefits for a low back condition as 
secondary to the service-connected plantar callosities of the 
left foot was denied in a September 1993 rating decision.  In 
correspondence dated in October 1993, the RO informed the 
veteran of the denial and advised him of his procedural and 
appellate rights.  The veteran failed to appeal that decision 
and it became final.  The veteran filed the instant claim to 
reopen his claim for compensation benefits in October 2001.  
The RO denied that claim in a rating decision dated in 
September 2002.  The veteran filed a notice of disagreement 
(NOD) within the applicable time limit and filed a 
substantive appeal, dated in January 2004.  The appeal of the 
September 2002 rating decision is properly before the Board.  

The evidence associated with the claims file prior to the 
last final denial in May 1993 follows.

The veteran's service medical records are negative for 
treatment, complaints, or diagnoses of a low back injury.

In a VA examination report, dated in July 1993, Dr. A.G. 
stated that an examination of the lumbar spine revealed no 
gross pathology.  Dr. A.G. detected pain on palpation of the 
paravertebral muscles bilaterally and some diminished range 
of motion.  X-rays showed a normal lumbosacral spine.  

Evidence associated with the claims file after the last final 
denial in May 1993 follows.

In a radiology report from VAMC Tampa, dated in April 1989, 
Dr. S.S. reported that x-rays showed the lumbosacral spine to 
be normal. 

In a VA examination report from VAMC Indianapolis, Indiana, 
dated in January 2002, Dr. R.A. noted that the veteran 
complained of isolated low back pain with no radicular pain.  
On examination, Dr. R.A. detected a slight amount of 
paraspinous muscle tenderness.  Forward flexion was to 95 
degrees, hyperextension to 30 degrees, side to side bending 
was 50 degrees.  

Dr. R.A.'s assessment was that the veteran had a plantar wart 
on his foot and that there was no relationship between the 
wart and back condition.  

In correspondence dated in April 2003, the veteran stated 
that he had a lot of pain in his left foot and that he could 
not walk without limping.  The veteran stated that he 
experienced back pains or spasms two to three times a week.  

In a VA medical certificate from VAMC Tampa, dated in 
December 1995, it was noted that the veteran complained of 
back pain that began four to five years earlier.  According 
to the certificate, the veteran attributed the back pain to 
the unsteady gait he had since being in the military.  On 
physical examination, the examiner detected loss of normal 
lumbar lordosis and paravertebral muscle spasms.  The 
examiner noted that the veteran walked with a stiff trunk and 
bended knees due to lower back pain.  The examiner's 
impression was lower back pain with no radiculopathy. 

In a general VA examination report from VAMC Louisville, 
dated in January 2004, Dr. S.S. reported that the veteran 
walked with a limp.  The low back revealed significant 
paravertebral muscle spasm, more prominent on the left in the 
region of the lower thoracic and upper lumbar spine.  Lumbar 
spine flexion was to 60 degrees with pain at 30 degrees.  
Lumbar extension was to 15 degrees.  Bending was to 20 
degrees in the right and 25 degrees in the left.  Rotation 
was to 30 degrees bilaterally.  

Dr. S.S. diagnosed low back pain secondary to lumbar strain.  
X-rays were negative for degenerative disc disease or 
degenerative joint disease.  

Analysis

The Board finds that new and material evidence has not been 
submitted since the September 1993 rating decision.  Prior to 
the last final denial, the evidence consisted of medical 
findings that the veteran had mild lower back pain that in 
the veteran's opinion, was due to his service-connected 
plantar callosities.  The evidence submitted subsequent to 
the September 1993 rating decision reflects essentially the 
same.  

The only difference between the medical evidence submitted 
after the September 1993 rating decision is that in one 
medical report, a doctor attributes the veteran's back pain 
to a strain.  This, by itself, does not raise a reasonable 
possibility of substantiating the claim.  The evidence 
submitted after the last final denial contains no medical 
evidence linking the veteran's back pain to any service-
connected condition.  The evidence submitted is cumulative 
and redundant of the previously submitted evidence and not 
likely to substantiate the claim.


ORDER

Entitlement to service connection for a bilateral knee 
condition as secondary to the service-connected plantar 
callosities of the left foot is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a low back 
condition as secondary to the service-connected plantar 
callosities of the left foot is not reopened.


REMAND

The veteran's left foot disability is currently evaluated as 
10 percent disabling under Diagnostic Code 7899-7819 (2002).  

The rating criteria for evaluating skin disorders were 
changed, effective August 30, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (2003)) [Amendment to Part 4].  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to a resolution of his or her claim under the 
criteria that are more to his or her advantage.  VAOPGCPREC 
3-00.  The old criteria may be applied for the full period of 
the appeal.  The new rating criteria, however, may only be 
applied for the period of time after their effective date.  
Id.  

The record shows that the RO considered the severity of the 
veteran's left foot disability under the old, but not the new 
criteria.  The issue must be remanded so that the RO can 
evaluate the veteran's left foot disability under the 
criteria for skin disorders, as amended, effective August 30, 
2002.  

Accordingly, the case is REMANDED for the following action:

The RO should rate the veteran's left foot 
disability in light of the amended 
criteria for skin disabilities, effective 
August 30, 2002.  Thereafter, the 
veteran's claim of entitlement to an 
increased rating for service-connected 
plantar callosities should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


